SUPPLEMENT DATED OCTOBER 27, 2010 TO PROSPECTUS DATED APRIL 30, 2010 FOR KEYPORT CHARTER AND KEYPORT LATITUDE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A MacKay Shields LLC is no longer the sub-adviser to the Columbia High Yield Fund, Variable Series (the “Fund”). Columbia Management Investment Advisers LLC, the Fund’s investment adviser, has assumed the day-to-day management responsibility for the Fund. Please retain this supplement with your prospectus for future reference. Keyport Charter, Keyport Latitude (US)10/2010
